Citation Nr: 1549392	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  10-00 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1984 to March 1991.

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in pertinent part, denied service connection for bilateral hearing loss.  

In a decision issued in August 2013, the Board upheld the RO's denial of service connection for bilateral hearing loss.  The Veteran appealed that decision to the Court.  In March 2014, the Court vacated the Board's August 2013 decision and remanded the matter on appeal for adjudication consistent with the instructions outlined in a March 2014 Joint Motion for Remand (Joint Motion) by the parties.  In October 2014, the case was remanded for additional development.

In February 2015, the RO issued a rating decision that, in pertinent part, granted service connection for left ear hearing loss.  As such, that issue is no longer before the Board.  The issue on appeal has been recharacterized to reflect that service connection for right ear hearing loss remains for consideration. 


FINDING OF FACT

It is reasonably shown that the Veteran's right ear hearing loss disability is related to his service.


CONCLUSION OF LAW

Service connection for right ear hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 1157 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

II. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system (to include sensorineural hearing loss), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.  Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's DD 214 reflects he served as a system aircraft organizational maintenance technician in the U.S. Navy.  He has also been awarded service connection for left ear hearing loss and tinnitus based upon this military occupational specialty.  It is therefore conceded, and not in dispute, that he was exposed to noise trauma in service.  The next threshold matter that must be addressed is whether the Veteran has a diagnosis of hearing loss.

According to VA audiological evaluations conducted in February 2009 and January 2015, the Veteran has a hearing loss disability by VA standards in his right ear.  Specifically, in February 2009, a VA audiological evaluation revealed the following puretone thresholds, in decibels, for the right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
40
55

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  

On VA audiological evaluation in January 2015, puretone thresholds, in decibels, were as follows for the right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
35
45

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.

As the foregoing evidence shows that the Veteran's hearing loss levels in the right ear met the requirements of 38 C.F.R. § 3.385, each time he was afforded a VA audiological evaluation, he fulfills the current disability element for service connection.  What remains to be shown then, to establish service connection for right ear hearing loss, is that the Veteran's disability is related to his service, to include as due to his exposure to noise trauma therein.

In February 2009, a VA examiner provided the opinion that the Veteran's right ear hearing loss was not caused by his military noise exposure.  The examiner explained that hearing test results throughout the Veteran's military service showed hearing within normal limits for that ear.  

In the March 2014 JMR, it was determined that the February 2009 VA medical opinion was inadequate because it failed to give appropriate consideration to service treatment records showing that "[i]n-service audiograms between 1984 and 1990 showed a consistent shift in hearing loss in both ears."  The JMR also noted that included in the Veteran's service treatment records was an April 1989 memorandum issued from the Occupational Medicine Department Hearing Conservation NAS Branch Medical Clinic, which determined that the Veteran had been "tested and found to have significant hearing threshold shift in comparison to a previously established reference."

In light of the March 2014 JMR, the Board remanded the Veteran's claim for an additional VA audiological evaluation and medical opinion.  This evaluation was conducted in January 2015.  After reviewing the results from that evaluation as well the Veteran's service treatment records, it was that examiner's opinion that the Veteran's right ear hearing loss was not at least as likely as not related to his military service.  The examiner explained that there were "no threshold shifts in service," and stated:

Review of the Veteran's Claim file revealed normal hearing for the right ear upon entrance and separation from military service to calibrated audiometric testing.  Additionally, there was no significant in-service threshold shift noted at any frequency (500-4000Hz).  [Service treatment records] were silent for any hearing loss complaint.

The Board notes, however, that due to the Veteran's military occupational specialty in service he participated in a hearing conservation program.  Therefore, in addition to the audiograms conducted in March 1983, as part of his service entrance examination, and in March 1991, as part of his service separation examination, the Veteran was evaluated on multiple other occasions.  Specifically, he also underwent audiogram testing in February 1984, April 1985, September 1985, July 1986, January 1987, April 1987, June 1998, April 1989, June 1989, and in January 1990.  

A comparison of the results from the aforementioned in-service audiograms show that the puretone thresholds in the Veteran's right ear fluctuated throughout his service.  Importantly, a comparison of the results from his service entrance audiogram with these in-service audiograms shows that, at times, there was a demonstrated threshold shift of at least 10 decibels between the 3000 to 6000 Hertz levels in the right ear.  

For example, on March 1983 service entrance audiogram, puretone thresholds, in decibels, for the right ear in the 3000, 4000, and 6000 Hertz levels were 5, 5, and 5, respectively.  However, an April 1985 audiogram showed puretone thresholds of 15, 15, and 15, for those same Hertz levels; this represented a 10 decibel threshold shift at each level.  A July 1986 audiogram likewise showed puretone thresholds of 15 and 15 for the 3000 and 4000 Hertz levels, representing a 10 decibel threshold shift for those levels.  Finally, June 1989 and January 1990 audiograms showed puretone thresholds of 20, 15, and 20, at the 3000, 4000, and 6000 Hertz levels, respectively; this represented 15, 10, and 15 decibel threshold shifts when comparing those audiograms to the Veteran's service entrance audiogram.  

The Board finds these in-service findings to be significant because in opining that the Veteran's left ear hearing loss was at least as likely as not related to his service, the January 2015 VA examiner noted that although the Veteran had normal hearing in both ears at the time of his enlistment audiogram, his "separation audiogram showed a significant threshold shift of [10 to 30 decibels] between the [3000 and 6000 Hertz levels] for the veteran's left ear."  The examiner further stated, "This type of threshold shift is found in association with acoustic trauma . . . ."

Given the January 2015 VA examiner's assertion that a 10 to 30 decibel threshold shift represents a "significant" threshold shift that is representative of noise-induced hearing loss, the Board finds her comment that the Veteran's right ear did not demonstrate any "significant in-service threshold shift at any frequency" to be inconsistent with the record.  As was shown above, the Veteran did at various times demonstrate 10 to 15 decibel threshold shifts in the 3000 to 6000 Hertz levels while in service.

As the Veteran's service treatment records show that he experienced some level of hearing loss in the right ear during service, the Board resolves all reasonable doubt in his favor and concludes that service connection for right ear hearing loss is warranted.


ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


